Lisa Skruck
Email: LSkruck@kdvlaw.com




        By ECF
        The Honorable Paul A. Engelmayer
        United States District Judge
        United States Courthouse
        500 Pearl Street
        New York, New York 10007


                  Re.:      Johnson v. Construction and Realty Services Group, Inc., et al.
                            1:18-cv-09347-PAE_____________________________________

        Dear Judge Engelmayer:

                  Please allow this letter to serve as an update on the status of the above-referenced action.

               Regarding the pending settlement in this matter, the parties have encountered obstacles
        caused by the shutdown of all nonessential construction in New York, which has in turn shut down
        Defendants’ business. We remain committed to finalizing settlement via the global settlement
        previously discussed in Mr. Solotaroff’s last letter to the Court. In case the global settlement does
        not come to fruition due to the aforementioned obstacles, however, we have also reached out to
        Mr. Solotaroff to obtain his settlement demand for this case.

               We will continue to keep the Court apprised of settlement developments, and we appreciate
        the Court’s patience during these complicated times.

                  We thank the Court for its consideration.

                                                                            Respectfully submitted,




                                                                            Lisa Skruck

        cc: Jason Solotaroff, Esq., via ECF


                                              The Court thanks the parties for this update.

                                                    PaJA.�
                                                 __________________________________
                                                       PAUL A. ENGELMAYER 5/8/2020
                                                       United States District Judge

                             New York l New Jersey l Pennsylvania l Florida l Illinois l California
